United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-20738
                         Conference Calendar



ALEX MELVIN WADE, JR.,

                                     Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                     Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:02-CV-2828
                         --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Alex Melvin Wade, Jr., challenged his forgery conviction in

a 28 U.S.C. § 2254 petition.   He requests a certificate of

appealability (COA) to appeal the denial of his FED. R. CIV. P.

60(b) motions, which alleged that Wade did not receive timely

notice of the order dismissing his 28 U.S.C. § 2254 petition as

untimely.   A COA is not required in this appeal.   See Dunn v.

Cockrell, 302 F.3d 491, 492 (5th Cir. 2002).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20738
                                -2-

     Wade contends that the district court’s judgment is void

pursuant to FED. R. CIV. P. 60(b)(4) because he did not receive

timely notice of the entry of judgment.   He has not shown error

in the district court’s denial of relief.   See Wilson v. Atwood

Group, 725 F.2d 255, 258 (5th Cir. 1984)(en banc); see also FED.

R. APP. P. 4(a)(6).

     The district court’s denial of Wade’s FED. R. CIV. P. 60(b)

motions is AFFIRMED.   Wade’s request for a COA is DENIED AS

UNNECESSARY.